Citation Nr: 1403576	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  08-02 346 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a right medial meniscus posterior horn tear and medical femoral condyle cartilage fissures fibrillation with subchondral bone exposure, also claimed as secondary to the service connected left knee status post arthroscopy surgery for the left knee, chondromalacia.  

2.  Entitlement to service connection for a right medial meniscus posterior horn tear and medical femoral condyle cartilage fissures fibrillation with subchondral bone exposure, also claimed as secondary to the service connected left knee status post arthroscopy surgery for the left knee, chondromalacia.  

3.  Entitlement to a temporary total evaluation for treatment for a non service connected condition requiring convalescence.  

4.  Entitlement to an increased rating for status post arthroscopy surgery for the left knee, chondromalacia, rated as 10 percent disabling prior to April 15, 2008, based on instability. 

5.  Entitlement to an increased rating for status post arthroscopy surgery for the left knee, chondromalacia, rated as 20 percent disabling since April 15, 2008, based on instability.

6.  Entitlement to a separate compensable rating for left knee arthritis with painful limitation of motion.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to September 1991 and from October 2003 to February 2004.  He had additional duty in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the San Juan, the Commonwealth of Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the Veteran was denied service connection for carpal tunnel syndrome, a cervical spine condition and entitlement to individual unemployability in a September 2011 rating decision.  He expressed disagreement with the decision later that month.  In March 2013, he was issued a Statement of the Case.  The record before the Board contains no substantive appeal.  As such, the Board does not have jurisdiction over these claims.  

The Board notes that it has reviewed the Virtual VA paperless claim processing systems and has included evidence pertinent to the appeal in the decision therein.

The issues of entitlement to service connection for a right medial meniscus posterior horn tear and medical femoral condyle cartilage fissures fibrillation with subchondral bone exposure, also claimed as secondary to the service connected left knee status post arthroscopy surgery for the left knee, chondromalacia and entitlement to a temporary total evaluation for treatment for a non service connected condition requiring convalescence are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a right knee disability was last denied in a November 2006 rating decision.  The evidence added to the record with regard to the right knee since the November 2006 rating decision is not cumulative or redundant and cures a prior evidentiary defect.

2.  Prior to April 15, 2008, status post arthroscopy surgery for the left knee, chondromalacia was manifested by no more than slight recurrent subluxation or lateral instability.  

3.  Since April 15, 2008, status post arthroscopy surgery for the left knee, chondromalacia is manifested by no more than moderate recurrent subluxation or lateral instability.  

4.  Left knee degenerative joint changes are manifested by painful motion, with some limitation or motion.  

CONCLUSIONS OF LAW

1.  The November 2006 rating decision denying service connection for a right knee disability is final.  New and material evidence to reopen the claim for service connection for a right knee disability has been received.  38 U.S.C.A. §§ 5108, 7104 (West 2002 and Supp. 2013); 38 C.F.R. §§  3.156 (a), 3.159 (2013).

2.  The criteria for a rating in excess of 10 percent for status post arthroscopy surgery for the left knee, chondromalacia prior to April 15, 2008, based on instability, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257.

3.  The criteria for a rating in excess of 20 percent for status post arthroscopy surgery for the left knee, chondromalacia since April 15, 2008, based on instability, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257.

4.  The criteria for a rating of 10 percent, but no more, for degenerative joint changes with limitation of motion of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in May 2007, VA advised the Veteran of the information and evidence needed to substantiate the claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

NEW AND MATERIAL 

After reviewing all of the evidence of record available at the time of the November 2006 rating decision and in light of the evidence received since that decision, the Board finds that the new evidence raises a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for a right knee disability.   Accordingly, the claim is reopened.

RATINGS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.   Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).

Diagnostic code 5257 refers to other impairments of the knee.  An evaluation of 10 percent is assigned for slight recurrent subluxation or lateral instability, an evaluation of 20 percent is assigned when the impairment is moderate, and an evaluation of 30 percent is assigned when the impairment is severe. 

The Veteran appeals the denial of a rating higher than 10 percent for status post arthroscopy surgery for the left knee, chondromalacia prior to April 15, 2008 and 20 percent thereafter.  His disability is rated under Diagnostic Code 5257.  

Based on the evidence presented, the Board finds against the claim for a rating higher than 10 percent prior to April 15, 2008.  In this regard, moderate recurrent subluxation or lateral instability of the left knee was not shown by the record during this time.  The Veteran reported joint pain and locking episodes one to three times a month during the September 2006 VA examination.  The physical examination revealed there was crepitus, grinding and tenderness but no instability.  Dr. L expressed in May 2007 that the Veteran had a history of left knee pain and soft leg weakness to resistance but he stated that there was crepitus with no gross knee instability and adequate range of motion.  These findings do not warrant a higher rating.  

The Board also notes the since April 15, 2008, severe recurrent subluxation or lateral instability is not shown.  To that end, during the October 2008 VA examination, the Veteran denied locking and episodes of dislocation or subluxation.  Physical examination revealed there was crepitus, meniscus abnormality, tenderness and clicks or snaps but no instability, dislocation, locking and/or effusion.  When examined in April 2009, the Veteran reported a history of left knee pain, giving way and instability.  He denied episodes of dislocation or subluxation but reported locking episodes one to two times a year.  Physical examination, however, revealed there was no instability, locking, effusion and/or dislocation.  When examined in October 2010, there was no ligamentous instability.  He had a left arthroscopy in March 2011.  The November 2011 VA examination disclosed left knee crepitation, tenderness and pain at rest but no findings of clicks or snaps, grinding or instability.  While there was some meniscus abnormality, there was no locking, effusion and/or dislocation.  As the evidence summarized above is against a showing of subluxation or instability much less severe recurrent subluxation or lateral instability, the claim must be denied.  

The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated to include his reports of knee pain.  The Veteran is competent to report such symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board has also considered the pleadings and reports, and finds that the Veteran is credible in reporting the severity of his disability.  The more credible and probative evidence, however, is devoid of a showing that the criteria for the next higher evaluation has been met during any period during this appeal.  Past examinations disclosed some instability, but nothing approximating the functional equivalent of moderate left knee instability prior to April 15, 2008 and/or severe left knee instability thereafter.  Neither the lay nor medical evidence reflects the functional equivalent of symptoms required for the higher evaluations.   

The Board notes, however, that the Veteran has been diagnosed with moderate degenerative joint changes in both knees and painful motion has been shown by the record throughout this appeal.  The VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 (which provides for a 10 percent rating for a noncompensable limitation of motion or painful motion of an affected joint) and 5257, provided that a separate rating must be based upon additional disability.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  Although a compensable degree of limitation of flexion has not been shown by the record as flexion has at most been limited to 90 degrees (DC 5260), the provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a separate minimum compensable evaluation for left knee degenerative changes during this period of time for painful motion.  Accordingly, a separate 10 percent rating is therefore granted based on arthritic changes with some limitation of motion. 

The Board has considered whether a separate compensable evaluation is warranted based on limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  It is shown, however, that limitation of extension to a compensable degree has not been shown.  Also the record reflects that the Veteran has been diagnosed and treated for meniscal tear of the left knee.  The Board, therefore, has considered Diagnostic Code 5258.  A review of the evidence of record, however, shows that the Veteran's disability has not been manifested by frequent episodes of locking, pain, and effusion into the joint.  Accordingly, Diagnostic Code 5258 is not applicable.  The evidence is also devoid of a showing of ankylosis (DC 5256) and impairment of the tibia and fibula (DC 5262).  As such, these diagnostic codes are not applicable.  

The Board has also considered whether the Veteran met the criteria for a separate compensable rating for the scar on his left knee.  Under the diagnostic criteria for scars, a compensable rating requires a deep, nonlinear scar that is at least 6 square inches in size, a superficial nonlinear scar of at least 144 square inches, or a scar that is unstable or painful.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7804.  The Veteran's scar is shown to be well healed and less than 144 square inches in size.  As such, the scar is not of the size and/or severity to warrant a compensable rating.   

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds no other provision upon which to assign a higher rating.  Accordingly, the claim is denied. 

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) ; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  There are no exceptional or unusual factors with regard to the Veteran's disability.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.")  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology to include pain and his reports of instability, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b). 


ORDER

The application to reopen the claim of entitlement to service connection for right medial meniscus posterior horn tear and medical femoral condyle cartilage fissures fibrillation with subchondral bone exposure also claimed as secondary to the service connected left knee status post arthroscopy surgery for the left knee, chondromalacia is granted. 

Entitlement to a rating higher than 10 percent for status post left knee arthroscopy surgery, chondromalacia prior to April 15, 2008, based on instability, is denied.  

Entitlement to a rating higher than 20 percent for status post left knee arthroscopy surgery, chondromalacia since April 15, 2008, based on instability, is denied.  

Entitlement to a rating of 10 percent, but no more, for degenerative joint changes of the left knee is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  


REMAND

Having reopened the Veteran's claim for entitlement to service connection for right medial meniscus posterior horn tear and medical femoral condyle cartilage fissures fibrillation with subchondral bone exposure also claimed as secondary to the service connected left knee status post arthroscopy surgery for the left knee, chondromalacia, the Board finds that further development is needed.  To that end, the Board notes that the VA examination and opinion of record is inadequate for rating purposes, as it does not discuss whether the Veteran's right knee disability has been aggravated by his service connected left knee disability.  A remand is thus warranted to afford the Veteran an examination and to obtain an opinion regarding aggravation.  

The Board finds that the outcome of the claim for entitlement to service connection for a right knee disability may affect the outcome of the claim for entitlement to a temporary total evaluation for treatment for a non service connected condition requiring convalescence.  As such, the Board finds that the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183  (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, both issues are remanded.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any VA and/or private records pertaining to treatment for his right knee disability that are not already of file.  Any records obtained must be associated with the claims folder.  If the RO/AMC cannot locate any identified record, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his right knee disability.  Access to the claims file and Virtual VA must be made available to the examiner for review.  After review of the record, the examiner must opine whether it is at least as likely as not that the Veteran's right knee disability has been aggravated (permanently made worse) by his service-connected left knee disability.  Any opinion offered must take into account the Veteran's history and contentions, the private opinions of record and must be supported by a complete and fully reasoned rationale.

3.  The RO/AMC must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  The RO/AMC must ensure that all examiners document their consideration of records contained in Virtual VA.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  Upon completion of the above requested development and any additional development deemed appropriate, the AMC/RO must readjudicate the issues to include the intertwined issue of entitlement to a temporary total evaluation for treatment for a non service connected condition requiring convalescence.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


